

FACTORING AGREEMENT


Effective as of December 31, 2006 ("Effective Date"), Bradley Rotter, an
individual ("Factor") and Composite Technology corporation, a Nevada corporation
("Company") agree that Factor shall act as Company's factor upon the following
terms and conditions:


1.  COVERED SALES; SECURITY INTEREST


   (a)  Company hereby assigns and sells to Factor, as absolute owner, and
Factor hereby purchases from Company, all of the receivables set forth in
Schedule A attached hereto (collectively referred to as the "Purchased
Accounts"). Factor's purchase of and acquisition of title to each Purchased
Accounts is effective as of the date of this Agreement.


   (b)  Factor acknowledges Company's intention to obtain financing from certain
lenders based upon a priority interest in certain collateral, including the
Purchased Accounts. In the event Factor obtains priority in the Purchased
Accounts over any such lenders, the Factor agrees to subordinate Factor's
position in the Purchased Accounts to such lenders' positions therein.


  2.  PURCHASE PRICE OF PURCHASED ACCOUNTS


   The purchase price of each of the Purchased Accounts is the amount set forth
as the “Purchase Price” in Schedule A attached hereto (the aggregate purchase
price of all of the Purchased Accounts is referred to as the “Purchase Price”).
The Factor and Company hereby acknowledge that the Factor has advanced the
Purchase Price for the Purchased Accounts as of the Effective Date.


3.  INTEREST; REPURCHASE OF PURCHASED ACCOUNTS; FEES


(a) Interest shall accrue on the Purchase Price, less any amounts actually paid
to the Factor by the payees of the Purchased Accounts, at a rate of 10% per
annum (calculated on the basis of the actual number of days elapsed over a year
of 360 days) until the earlier of: (i) the Purchase Price has been paid in full
to the Factor by the payees of such Purchased Accounts; or (ii) the Company
repurchases the Purchased Accounts from the Factor.


(b) Upon full payment of the Purchase Price made by the payees of the Purchased
Accounts, the Factor shall immediately assign and transfer to Company, as
absolute owner, the Purchased Accounts.


(c) In the event the payees of the Purchased Accounts have not fully paid to the
Factor the Purchase Price by March 31, 2007 (the “Forced Repurchase Date”), the
Company shall repurchase the Purchased Accounts for an amount equal to the
Purchase Price less any amounts actually paid to the Factor by the payees of
such Purchased Accounts. In addition, the Company may, from time to time prior
to the Forced Repurchase Date, repurchase the Purchased Accounts for an amount
equal to the Purchase Price less any amounts actually paid to the Factor by the
payees of such Purchased Accounts.


(d) For Factor’s services, the Company shall (i) pay to the Factor 2% of the
Purchase Price at the time of the Company’s repurchase of the Purchased Account;
and (ii) issue to the Factor a Warrant to purchase 900,000 shares of the
Company’s common stock at an exercise of $1.06 per share with a 2 year term,
subject to the approval of the Company’s Board of Directors (the “Warrant”); and
(iii) another Warrant to purchase an additional 900,000 shares if the Purchase
Price is not repurchased by the Company by February 1, 2007. The form of Warrant
is set forth in Exhibit A. 


 
 

--------------------------------------------------------------------------------

 
4.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY


   (a) Due Incorporation and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full and adequate power to carry on and conduct its business as
presently conducted, and is duly licensed or qualified in all foreign
jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.


  (b) Due Authorization. This Agreement is subject to the approval of the Board
of Directors of the Company. With such approvals in place, the Company will have
full right, power and authority to enter into this Agreement, to sell the
Purchased Accounts hereunder, to issue the Warrants, to execute and deliver this
Agreement and to perform all of its duties and obligations under this Agreement.
The execution and delivery of this Agreement will not, nor will the observance
or performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or the Company's bylaws or
certificate of incorporation. Following the Company’s Board approval of this
Agreement, all necessary and appropriate corporate action on the part of the
Company has been taken to authorize the execution and delivery of this
Agreement. The Company shall give notice promptly to the Factor as soon as Board
approval has been secured for the obligations under the present Agreement.
 
  (c) Enforceability. Upon the Company’s Board approval of this Agreement, this
Agreement will be validly executed and delivered by the Company and will
constitute the legal, valid and binding obligations of the Company enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ right and to the availability of the remedy of
specific performance.
 
   (d) Compliance with Laws. The nature and transaction of the Company's
business and operations and the use of its properties and assets do not, and
during the term of this Agreement shall not, violate or conflict with in any
material respect any applicable law, statute, ordinance, rule, regulation or
order of any kind or nature.
 
  (e) Absence of Conflicts. The execution, delivery and performance by the
Company of this Agreement, and the transactions contemplated hereby, do not
constitute a breach or default, or require consents under, any agreement,
permit, contract or other instrument to which the Company is a party, or by
which the Company is bound or to which any of the assets of the Company is
subject, or any judgment, order, writ, decree, authorization, license, rule,
regulation, or statute to which the Company is subject.
 
5.  REPRESENTATIONS AND WARRANTIES OF THE FACTOR


 (a) Due Authorization. The Factor has full power and authority and has taken
all action necessary to authorize the Factor to execute, deliver and perform the
Factor’s obligations under this Agreement. This Agreement is the legal, valid
and binding obligation of the Factor in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
 (b)Accredited Investor. The Factor is an Accredited Investor as that term is
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).


 (c)Investment Experience. The Factor has not authorized any Person to act as
the Factor’s Purchaser Representative (as that term is defined in Regulation D
of the General Rules and Regulations under the Securities Act) in connection
with this transaction. The Factor has such knowledge and experience in
financial, investment and business matters that the Factor is capable of
evaluating the merits and risks of the prospective investment in the securities
of the Company. The Factor has consulted with such independent legal counsel or
other advisers as the Factor has deemed appropriate to assist the Factor in
evaluating the proposed investment in the Company.


(d)Adequate Means. The Factor (i) has adequate means of providing for the
Factor’s current financial needs and possible contingencies; and (ii) can afford
(a) to hold unregistered securities for an indefinite period of time as
required; and (b) sustain a complete loss of the entire amount of the
subscription.


 (e)Access to Information. The Factor has been afforded the opportunity to ask
questions of, and receive answers from the officers and/or directors of the
Company acting on its behalf concerning the terms and conditions of this
transaction and to obtain any additional information, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished; and
has had such opportunity to the extent the Factor considers it appropriate in
order to permit the Factor to evaluate the merits and risks of an investment in
the Company. It is understood that all documents, records and books pertaining
to this investment have been made available for inspection, and that the books
and records of the Company will be available upon reasonable notice for
inspection by investors during reasonable business hours at its principal place
of business. The foregoing shall in no way be deemed to limit the ability of the
Factor to rely on the representations and warranties set forth herein or
incorporated herein by reference.


(f)No Resale. The Warrants (“Securities”) are being acquired solely for the
account of the Factor for the Factor’s investment and not with a view to, or for
resale in connection with, any distribution in any jurisdiction where such sale
or distribution would be precluded.


 (g)Legend. The Factor hereby acknowledges and agrees that the Company may
insert the following or similar legend on the face of the certificates
evidencing the Common Stock (including Common Stock underlying the Warrants)
purchased by the Factor if required in compliance with the Securities Act or
state securities laws:


“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws and may not be sold
or otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the issuer
that an exemption from registration under the Securities Act and any applicable
state securities laws is available.”


 
 

--------------------------------------------------------------------------------

 
  (h) General Solicitation. The Factor is not acquiring the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


6.COVENANTS: REGISTRATION RIGHTS


   (a) If the Company prepares and files a Registration Statement under Act or
otherwise registers securities under the Act as to any of its securities (other
than under a Registration Statement pursuant to Form S-8 or Form S-4) (each such
filing, a "Registration Statement"), it will give written notice by registered
mail, at least 20 days prior to the filing of such Registration Statement to the
Factor of its intention to do so. The Company shall include all shares of common
stock underlying the Warrants (the “Registrable Securities”) in such
Registration Statement with respect to which the Company has received written
requests for inclusion therein within 15 days of actual receipt of the Company's
notice.


   (b) In the event of an underwritten registered offering the managing
underwriter(s) advise the Company in writing that in their opinion the number of
Registrable Securities exceeds the number of Registrable Securities which can be
sold therein without adversely affecting the marketability of the offering, the
Company will cause the Company to include in such registration the number of
Registrable Securities requested to be included which in the opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering, pro rata among the respective holders thereof on the basis of the
amount of Registrable Securities owned by each such holder.


7. MISCELLANEOUS
 (a)Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. This Agreement may be assigned solely by
the Factor.
 (b)Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 (c)Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:



 
if to the Company, to:
 
if to the Factor, to:
         
Composite Technology Corporation
2026 McGaw Avenue
Irvine, California 92614
Attn: Chief Executive Officer
Fax: (949) 660-1533
 
Bradley Rotter
850 Corbett Ave., Suite 6
San Francisco, CA 94131



 
 

--------------------------------------------------------------------------------

 
    Either party hereto may change the above specified recipient or mailing
address by notice to the other party given in the manner herein prescribed. All
notices shall be deemed given on the day when actually delivered as provided
above (if delivered personally or by facsimile, provided that any such facsimile
is received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

 (d)Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California. The parties
hereto hereby agree that any suit or proceeding arising under this Agreement, or
in connection with the consummation of the transactions contemplated hereby,
shall be brought solely in a federal or state court located in the County of
Orange and State of California.
 
 (e)Waiver and Amendment. Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and the Factor.
 
 (f)Remedies. The rights and remedies of the Factor described herein shall be
cumulative and not restrictive of any other rights or remedies available under
any other instrument, at law or in equity.


IN WITNESS WHEREOF, the undersigned caused this Agreement to be signed.


FACTOR:




______________________________
Bradley Rotter
850 Corbett Ave., Ste. 6
San Francisco, Ca. 94131




Company:


COMPOSITE TECHNOLOGY CORPORATION






By:  ___________________________________________
Name: Benton Wilcoxon
Title: Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
PURCHASED ACCOUNTS




Purchase Accounts Description
Balance Due
Purchase Price
     
CTC Sales Order No. 06-100073-SO-GEN; Date 9/25/06 (General Cable Purchase Order
59-140756)
$ 539,124.43
$ 328,645.42
CTC Sales Order No. 06-100069-SO-MOH; 11/24/06; (Mohave Electric Order 80720)
$ 925,372.78
$ 564,098.96
CTC Sales Order No. 06-100038-SO-JIA; Date 9/2/06; $1,497,014 with balance of
remaining of $642,557.95 (Jiangsu New Far East Cable Co.)
$ 642,557.95
$ 391,697.57
CTC Sales Order No. 06-100074-SO-GEN; Date 9/6/06; (General Cable PO 59-137261)
 
$ 845,744.14
$ 515,558.05
Total
$2,952,799.30
$1,800,000.00
     





 
 
 

--------------------------------------------------------------------------------

 

